DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on August 23, 2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 23, 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 35 U.S.C. §102(a)(1) as being anticipated by Nakane et al. (U.S. Patent Application Publication No. 2015/0217635 A1, cited in IDS submitted May 4, 2021).
Regarding claim 1, Nakane discloses a method for producing a plastic container having a container wall (FIG. 1, [0015] of Nakane, fuel tank having outer wall made of synthetic resin) and at least one insert part having a fastening surface with a plurality of retaining geometries which protrude from the fastening surface (FIGS. 12 and 16, [0111] of Nakane, mounting member #30 having abutment pins #34 protruding from an upper surface thereof), the method comprising: heating the container wall at least in a fastening region thereof ([0109] of Nakane, synthetic resin of outer wall is heated during blow molding process); and producing a form-fit connection between the retaining geometries of the insert part and the plastic of the container wall by pressing the fastening surface of the insert part against the heated fastening region of the container wall ([0025] of Nakane, abutment pins of mounting member #30 pressed into outer wall of fuel tank during blow molding process; [0109] of Nakane, synthetic resin of outer wall is heated during blow molding process) such that the retaining geometries penetrate into the container wall without penetrating through the container wall, free ends of the retaining geometries come to lie inside the container wall (FIGS. 17, 19 and 20 of Nakane, abutment pins penetrate into but not through outer wall of tank with free ends inside wall), and the plastic of the container wall is arranged between the retaining geometries (FIGS. 17, 19 and 20 of Nakane, plastic of container wall arranged between abutment pins).
Regarding claim 2, Nakane discloses that the retaining geometries form undercuts and/or comprise form-fitting elements (FIG. 12, [0111] of Nakane, mounting member #30 having abutment pins #34 having notches #37 forming undercuts protruding from an upper surface thereof).
Regarding claim 3, Nakane discloses that each retaining geometry in the retaining geometries respectively comprises a head and a foot which has a cross-section that is less than a cross-section of the head (FIG. 12, [0111] of Nakane, mounting member #30 having abutment pins #34 having notches #37; notched region is the foot connecting the head which has a larger cross-section to the surface of the mounting part).
Regarding claim 4, Nakane discloses that the retaining geometries are formed such that the heads thereof are respectively connected to the fastening surface via the feet (FIG. 12, [0111] of Nakane, mounting member #30 having abutment pins #34 having notches #37; notched region is the foot connecting the head which has a larger cross-section to the surface of the mounting part).
Regarding claim 5, Nakane discloses that the retaining geometries are in the form of oblique ribs, arcs, elbows, hooks, or rectangles (FIG. 16 of Nakane, abutment pins #34 have rectangular cross-section; claim only requires one of the recited retaining geometries).
Regarding claim 6, Nakane discloses that the retaining geometries extend linearly, in a direction which is normal to an oblique, arcuate, angled, hook-shaped, or other undercut cross-section (FIG. 12 of Nakane, abutment pins #34 extend linearly in a direction normal to undercuts formed by notches #37).
Regarding claim 7, Nakane discloses that the retaining geometries are arranged next to one another in parallel (FIGS. 12 and 16, [0111] of Nakane, mounting member #30 having abutment pins #34 arranged parallel to one another).
Regarding claim 8, Nakane discloses that: the container wall comprises a barrier layer in the fastening region (FIGS. 9, 19-20 of Nakane, barrier layer #14), and the fastening surface of the insert part is pressed against the heated fastening region of the container wall such that the retaining geometries come to lie in front of the barrier layer so as to not penetrate through the barrier layer (FIG. 19-20 of Nakane, abutment pins #34 embedded in tank wall but do not penetrate barrier layer).
Regarding claim 9, Nakane discloses that the fastening surface is pressed against the heated fastening region such that the fastening surface comes to lie against the fastening region (FIGS. 19-21 of Nakane, surface of mounting part #30 from which abutment pins #34 project contacts wall of tank).
Regarding claim 10, Nakane discloses that the fastening surface of the insert part is formed over an entire surface area thereof (FIGS. 19-21 of Nakane, fastening surface of mounting part #30 formed over the entire upper surface of the mounting part).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aoki et al. (U.S. Patent Application Publication No. 2009/0139994 A1) discloses a method of fusion bonding a mounting member to the wall of a fuel tank in which the mounting member has a plurality of arc-like projections formed on an abutment surface thereof (FIG. 4, [0022] of Aoki). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746